EXHIBIT 99.1 NEWS RELEASE CONTACT:Thor Erickson – Investor Relations +1 (678) 260-3110 Fred Roselli – Media Relations +1 (678) 260-3421 FOR IMMEDIATE RELEASE COCA-COLA ENTERPRISES, INC. PROVIDES BUSINESS UPDATE AND 2011 GUIDANCE · 2010 to produce solid growth; company affirms comparable and pro forma full-year 2010 earnings per diluted common share in a range of $1.74 to $1.78. · Share repurchase program is underway and on track for $200 million in purchases during the fourth quarter 2010, with a continued goal of approximately $1 billion in purchases by the end of first quarter 2012. · 2011 performance expected to generate 10 percent to 12 percent currency neutral, comparable diluted earnings per common share growth. ATLANTA, December 17, 2010 – Coca-Cola Enterprises (NYSE: CCE) said today it expects to achieve 2011 comparable and currency neutral earnings per diluted common share growth in a range of 10 percent to 12 percent. The company also affirmed its guidance for full-year 2010 in a range of $1.74 to $1.78, reflecting solid business performance and outlook. In addition, the company said it has initiated a previously disclosed share repurchase plan and expects to repurchase approximately $200 million in shares by the close of the fourth quarter 2010. This action is in keeping with the company’s goal of repurchasing approximately $1 billion of its shares by the end of the first quarter 2012. 1 This guidance reflects performance for all territories of new CCE, a recently registered public company consisting of legacy CCE’s European bottling operations in Belgium, France, Great Britain, Luxembourg, and the Netherlands, as well as bottling operations in Norway and Sweden acquired from The Coca-Cola Company. “Our business continues to deliver strong results and create a positive environment for growth in 2011 and beyond,” said John F. Brock, chairman and chief executive officer. “We operate in markets with proven growth profiles and excellent potential for the short and long term. “Our operating expectations for both 2010 and 2011 meet or exceed our long-term growth targets, with our 2011 earnings per share outlook ahead of target as a result of share repurchase,” Mr. Brock said. “Though we are a new company, we have a proven record of growth in Europe, and we intend to build on that record in the years ahead. “We have solid marketing and operating plans in place going forward, and our commitment to continuous improvement in brand value, effectiveness, and overall customer service will enable us to seize growth opportunities,” Mr. Brock said. “We are focused on increasing value for each shareowner and stakeholder by achieving sustained operating growth.” 2010 OUTLOOK For full-year 2010, comparable and pro forma earnings per diluted common share is expected in a range of $1.74 to $1.78. Pro forma revenue is expected to be approximately $7.4 billion with operating income just over $900 million.This outlook includes an expected negative currency impact of approximately 10 cents per share 2 based on year-to-date currency translation at actual rates and expected December currency translation at recent rates.It also includes expectations for recurring items, capital structure, tax rate, and results for Norway and Sweden. On a comparable and currency neutral basis, the company continues to expect legacy Europe to achieve mid single-digit revenue growth and low double-digit operating income growth.The company also expects the combined results of Norway and Sweden to perform in-line with previous expectations. 2010 capital expenditures will total approximately $375 million. The 2010 pro forma effective tax rate is expected to be approximately 27 percent. Attached are revised 2010 nine-month pro forma results reflecting this tax rate change and the impact of purchase accounting in Norway and Sweden. SHARE REPURCHASE CCE began repurchasing shares in the fourth quarter, and will spend approximately $200 million in this program by the end of 2010. This program calls for purchases of approximately $1 billion in CCE stock by the end of first quarter 2012. Share repurchase plans may be adjusted depending on economic, operating, or other factors, including acquisition opportunities. 2011 OUTLOOK Looking ahead to 2011, the company expects diluted earnings per share to grow in a range of 10 percent to 12 percent, with mid single-digit revenue growth. Comparable operating income growth is expected in a mid single-digit to high single-digit range. This outlook is comparable, currency neutral, and represents growth from 2010, including relevant pro forma financials. The company also expects free cash flow of approximately $425 million, with capital expenditures of approximately $400 million.Weighted average cost of debt is expected to be approximately three percent, and the effective tax rate for 2011 is expected to be in a range of 26 percent to 28 percent.Guidance excludes items affecting comparability and is currency neutral. “We have excellent operating plans in place for 2011, built around our core sparkling Red, Black, and Silver brands and our successful still portfolio expansion,” said Mr. Brock. “In addition, we are moving forward with key operating initiatives, including continued route to market improvements and the full integration of our Norway and Sweden territories.” 3 CONFERENCE CALL Mr. Brock and Bill Douglas, executive vice president and chief financial officer, will host a conference call with investors and analysts to discuss this guidance today at 10 a.m. ET.The call can be accessed through the company Web site at www.cokecce.com. Coca-Cola Enterprises, Inc. is the leading Western European marketer, distributor, and producer of bottle and can liquid nonalcoholic refreshment and the world’s third-largest independent Coca-Cola bottler.CCE is the sole licensed bottler for products of The Coca-Cola Company in Belgium, continental France, Great Britain, Luxembourg, Monaco, the Netherlands, Norway, and Sweden.For more information about our company, please visit our website atwww.cokecce.com. # # # 4 Forward-Looking Statements Included in this news release are forward-looking management comments and other statements that reflect management’s current outlook for future periods. As always, these expectations are based on currently available competitive, financial, and economic data along with our current operating plans and are subject to risks and uncertainties that could cause actual results to differ materially from the results contemplated by the forward-looking statements. The forward-looking statements in this news release should be read in conjunction with the risks and uncertainties discussed in our filings with the Securities and Exchange Commission (“SEC”), including our most recent Form 10-Q. 5 COCA-COLA ENTERPRISES, INC. (CCE) SUMMARY PRO FORMA INCOME STATEMENT DATA (a) (Unaudited; In Millions, Except Per Share Data which is calculated prior to rounding) First Quarter 2010 Europe Operating Segment CCE (b) SAB 55 Allocation (c) Net Mark-to-Market Commodity Hedges (d) Restructuring Charges (e) Subtotal Norway and Sweden (f) Pro Forma Europe Operating Segment Total Pro Forma Corporate (g) CCE Summary Pro Forma Net Operating Revenues $ $
